Case 1:19-¢y-08377-LAP Deeument 84 Filed 41/28/18 Page 4 ef 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

See

 

 

   
 

 

 

 

VIRGINIA GIUFFRE i j USDC SUNY va Moreg " . ch
| DOCUMENT 0 0
Plaintiff, | Ee LECTSOMICALLY FILED

poe We a ciewtyaseneeye
v. pDATE FILED: alle. 2b: - by

ALAN DERSHOWITZ, Civil Action No. 1: 19.0v3377 (LAP) |
Defendant.

ALAN DERSHOWITZ, STIPULATION AND [PROPOSED]

ORDER
Counterclaim Plaintiff,

Vv.
VIRGINIA L. GIUFFRE,

Counterclaim Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
attorneys for the parties that the time within which Plaintiff Virginia L. Giuffre may move,
answer, or otherwise respond to Defendant Alan Dershowitz’s counterclaims is hereby extended
up to and including: (1) December 20, 2019, if Plaintiff elects not to move to amend the
Complaint on or before that date, (2) if Plaintiff moves to amend the Complaint and the Court
denies such motion, 21 days after the Court enters the denial, or (3) if the Court grants a motion
to amend the Complaint, 21 days after Defendant serves his amended answer and counterclaims.

The parties further stipulate that Defendant’s time to respond to a motion to amend the
Complaint or to dismiss the counterclaims, filed on or before December 20, 2019, is hereby

extended up to and including January 17, 2020.

 

 
Ease 1:19-ey-08377-LAP Beeument94 Filed 14/2e/48 Page 2 ef 3

No provision of this Stipulation and Order shall be construed as a waiver of, and Plaintiff
expressly reserves, any and all defenses.

The original deadline for Plamtiff to move, answer, or otherwise respond to the
counterclaims was November 29, 2019.

There has been no previous request for extension of time in connection with Plaintiff's
response to the counterclaims or Defendant’s response to a motion to amend the Complaint or to

dismiss the counterclaims.

 

 
Gase 1:18-6v-03877-LAP Beeurment94 Filed 14/22@/49 Page 3 ef 3

Dated: November 22, 2019

COOPER & KIRK, PLLC

s/Haley N. Proctor
Charles J. Cooper*

Michael W. Kirk*
Nicole J. Moss*
Haley N. Proctor*

* Admitted Pro Hac Vice
1523 New Hampshire Avenue, NW
Washington, DC 20036
(202) 220-9600
ccooper@cooperkirk.com

Attorneys for Plaintiff

2/25/19

Dated: November 22, 2019

Topp & WELD, LLP

s/Howard M. Cooper
Howard M. Cooper*

Christian G. Kiely*

* Admitted Pro Hac Vice
One Federal Street, 27" Floor
Boston, MA 02110
(617) 720-2626
hcooper@toddweld.com
ckiely@toddweld.com

AIDALA, BERTUNA & KAMINS, P.C.

s/Arthur L. Aidala

Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
546 Fifth Avenue, 6" Floor

New York, New York 10036

(212) 486-0011

iansari@aidalalaw.com
aidalaesq@aidalalaw.com

Attorneys for Defendant

Signatures included with consent

SO ORDERED:

       
  

  

Hon. Loretta A. Preska

United States District Judge

 

 

 
